IN THE COURT OF CRIMINAL APPEALS
                         OF TEXAS
                                 NOS. AP-76,103 & AP-76,104



                 EX PARTE SCOTT ALAN GRANNEMANN, Applicant



              ON APPLICATION FOR A WRIT OF HABEAS CORPUS
                   CAUSE NOS. F05-72106-T AND F05-72134-T
            IN THE 283rd DISTRICT COURT FROM DALLAS COUNTY



        Per curiam.

                                              OPINION

        Pursuant to the provisions of Article 11.07 of the Texas Code of Criminal Procedure, the

clerk of the trial court transmitted to this Court these applications for writ of habeas corpus. Ex parte

Young, 418 S.W.2d 824, 826 (Tex. Crim. App. 1967). After a jury convicted Applicant of two

sexual assaults he reached a punishment agreement with the State for two concurrent 15 year

sentences. He waived appeal as part of the punishment agreement.

        Applicant contends that his pleas were involuntary because the punishment agreement was

based on misinformation that the trial court could order the sentences to run consecutively. The trial

court and State agree that Applicant is entitled to relief, and the trial court recommends that relief
                                                                                                    2

be granted.

       Relief is granted. The judgments in Cause Numbers F05-72106-T and F05-72134-T in the

283rd Judicial District Court of County are set aside, and Applicant is remanded to the custody of the

Sheriff of Dallas County so that new punishment proceedings may be conducted.

       Copies of this opinion shall be sent to the Texas Department of Criminal Justice–Correctional

Institutions Division and Pardons and Paroles Division.



Delivered: February 25, 2009
Do Not Publish